        Case 5:20-mj-00269-DUTY Document 1 Filed 05/20/20 Page 1 of 38 Page ID #:1




                                                                        May 20, 2020

                                                                             KC




                                                                 /s/



Sworn and attested to via telephone
Case 5:20-mj-00269-DUTY Document 1 Filed 05/20/20 Page 2 of 38 Page ID #:2



                               AFFIDAVIT
I, Paul Rex Warner, being duly sworn, declare and state as

follows:

                           I. INTRODUCTION
     1.    I am a Special Agent (“SA”) of the Federal Bureau of

Investigation (“FBI”) and have been so employed since July 2004.

I am currently assigned to the Riverside Resident Agency of the

Los Angeles Division of the FBI. I am currently assigned to a

squad that investigates white collar crime violations. In the

course of my employment with the FBI, I have investigated a

variety of white collar violations, including public corruption,

bank fraud, money laundering, mortgage fraud, and mail and wire

fraud. I have participated in numerous aspects of criminal

investigations, including the interception of wire

communications, physical surveillance, utilization of

confidential informants, consensually monitored telephone

conversations, the execution of search warrants, and the arrest

of individuals wanted for white collar violations.

                       II. PURPOSE OF AFFIDAVIT
     2.    This affidavit is made in support of a criminal

complaint and arrest warrant for PAUL HORTON SMITH SR. for a

violation of 18 U.S.C. § 1343 (Wire Fraud) on or about October

27, 2016 as to victim K.B.

     3.    In addition, this affidavit is made in support of an

application for warrants to search: (1) PAUL HORTON SMITH SR.’s

business office, Planning Services, Inc., located at 3637

Arlington Ave #A, Riverside, CA 92506 (the “SUBJECT PREMISES”)
Case 5:20-mj-00269-DUTY Document 1 Filed 05/20/20 Page 3 of 38 Page ID #:3



described in detail in Attachment A-1; (2) the vehicle of PAUL

HORTON SMITH SR., a red 2003 Mercedes C320, California License

Plate 6GKZ762 (the “SUBJECT VEHICLE”), described in detail in

Attachment A-2; and (3) the person of PAUL HORTON SMITH SR.,

described in detail in Attachment A-3, for evidence, contraband,

fruits, and instrumentalities of violations of 18 U.S.C. § 1343

(Wire Fraud); 18 U.S.C. § 1341 (Mail Fraud); and 18 U.S.C.

§ 1956 (Money Laundering), which are set forth in Attachment B.

Attachments A-1, A-2, A-3, and B are hereby incorporated by

reference.

     4.      The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses. This affidavit is intended to show merely that there

is sufficient probable cause for the requested complaint and

warrants and does not purport to set forth all of my knowledge

of or investigation into this matter. Unless specifically

indicated otherwise, all conversations and statements described

in this affidavit are related in substance and in part only.

     5.      I am further familiar with the facts and circumstances

of this investigation through my personal participation in the

investigation as well as my review of:

             a.   Oral and written reports about this investigation

into PAUL HORTON SMITH SR provided or prepared by the FBI, SEC,

California Department of Business Oversight, and the California

Department of Insurance; and




                                       2
Case 5:20-mj-00269-DUTY Document 1 Filed 05/20/20 Page 4 of 38 Page ID #:4



          b.    Recordings of investors and FBI undercover

employees speaking with PAUL HORTON SMITH SR., interviews

conducted with investors and clients of PAUL HORTON SMITH SR.,

as well as various financial records received during the course

of the investigation.

                   III. SUMMARY OF PROBABLE CAUSE
     6.   The FBI is conducting an investigation into financial

fraud and elder abuse involving PAUL HORTON SMITH SR. (“SMITH”).

Based on all of the evidence I have reviewed in connection with

this investigation, I believe that SMITH is perpetrating a Ponzi

scheme.

     7.   SMITH is the owner and operator of Northstar

Communications, LLC (“Northstar”), Planning Services, Inc.

(“Planning Services”), eGate LLC, and I.E. Tax LLC, all of which

are located in the Riverside, California area. He advertises

himself on his website as a Chartered Senior Financial Planner.

     8.   Based on my investigation, it appears that SMITH

performs some legitimate financial and investment advisory

services work on behalf of some clients. Not all of his work,

however, is legitimate. I have identified approximately 75

clients who have apparently fallen prey to SMITH’s Ponzi scheme

since 2013. Most of these clients appear to be retirees and the

elderly. Many victims have given SMITH several hundred thousand

dollars, and at least one victim has given over $1 million.

Several clients have told me that they have invested their

entire retirement savings with SMITH. My review of bank records

show that these victims have transferred SMITH’s business



                                       3
Case 5:20-mj-00269-DUTY Document 1 Filed 05/20/20 Page 5 of 38 Page ID #:5



entities over $10 million since 2013. Based on my client

interviews, there is evidence that this scheme goes back to the

early 2000s.

     9.      While the investigation is ongoing, I believe it is

likely that these transfers were fraudulently obtained.

Specifically, bank records show that the overwhelming majority

of these client funds were deposited into non-interest bearing

checking accounts that were in the name of Northstar. Rather

than being used to fund any form of legitimate investment, or

being transferred to another account in the name of the client,

the bulk of these deposits appear to have remained in

Northstar’s checking account until they were used to repay other

investors.

     10.     Based on my training and experience, interviews with

SMITH’s clients, and review of bank account statements, I

conclude that SMITH is operating a Ponzi scheme and that there

is no legitimate investment purpose for the transactions

discussed herein.

     11.     One of SMITH’s current employees has told me that

SMITH is continuing to try to recruit new clients and investors.

Based on my interviews with the employee, victims, and victim

representatives, I know that victims have continued to recently

contact SMITH asking where their money was.        Based on the

foregoing, I believe that SMITH’s contact is ongoing and that

the Ponzi scheme is still active.




                                       4
Case 5:20-mj-00269-DUTY Document 1 Filed 05/20/20 Page 6 of 38 Page ID #:6



                   IV. STATEMENT OF PROBABLE CAUSE
     A.    SMITH’s Business Activities
     12.   SMITH is the owner and operator of Northstar, Planning

Services, eGate LLC, and I.E. Tax LLC. 1 These businesses are all

located in the Riverside area.

     13.   According to its website, Planning Services offers

estate planning, tax planning, investment advisory service, as

well as other financial services. 2 SMITH advertises on his

website that he is a Chartered Senior Financial Planner. SMITH

holds free seminars via Planning Services at various locations

around the Riverside area where he discusses estate planning,

trust creation to protect assets, and other financial matters.

These seminars are for business generation; attendees can make

subsequent appointments with SMITH for a private consultation

should they wish to do so.

     14.   eGate, LLC is a registered investment advisor in the

State of California.    According to the California Department of

Business Oversight’s website, an investment advisor in

California is:

     any person who, for compensation, engages in the business
     of advising others, either directly or indirectly through
     publications or writings, as to the value of securities or
     as to the advisability of investing in, purchasing or
     selling securities, or who, for compensation and as a part

     1 I.E. Tax is registered as an LLC with the California
Secretary of State as a tax preparation business. To date, I
have found no evidence that I.E. Tax is involved in the Ponzi
scheme discussed herein. I have included the reference to I.E.
Tax in the interest of full disclosure to the court.
     2 See https://www.planningservicesinc.net/ (last visited May
13, 2020).



                                       5
Case 5:20-mj-00269-DUTY Document 1 Filed 05/20/20 Page 7 of 38 Page ID #:7



     of a regular business, publishes analyses or reports
     concerning securities. 3

According to Planning Service’s website, SMITH is the Investment

Advisor Representative with eGate, LLC. eGate, LLC is referenced

on Planning Services’ website.

     15.   Northstar registered with the California Secretary of

State on April 13, 2000. On October 9, 2015, Northstar filed a

Form LLC-12 with the Secretary of State that disclosed that

SMITH was its Manager and its type of business was “financial

planning.” On March 7, 2018, Northstar filed another Form LLC-12

with the Secretary of State disclosing SMITH as its Manager, but

listing its business activity as “Marketing/PAC.” I could find

no mention of Northstar on Planning Services’ website.

     B.    The Scheme
     16.   SMITH offers certain clients an investment referred to

as “Northstar.” Based on my communications with some of the

investors, SMITH appears to liken this investment to a private

annuity contract that is both safe and provides a generous rate

of return. 4 In reality, however, Northstar appears to be nothing

more than a Ponzi scheme.



     3 See https://dbo.ca.gov/state-licensed-investment-adviser/
(last visited May 13, 2020).
     4 An annuity is a contract between an individual and an
insurance company that requires the insurer to make payments to
the investor, either immediately or in the future. Investors buy
an annuity by making either a single payment or a series of
payments. Similarly, the payout may come either as one lump-sum
payment or as a series of payments over time. See
https://www.investor.gov/introduction-investing/investing-
basics/investment-products/insurance-products/annuities (last
visited May 14, 2020).


                                       6
Case 5:20-mj-00269-DUTY Document 1 Filed 05/20/20 Page 8 of 38 Page ID #:8



     17.   Based on my training and experience, I know that a

Ponzi scheme can have different forms and iterations. In

substance, a Ponzi scheme essentially involves a fraudster

making some form of claim regarding how an investment

contribution will be used, often advertised to be in a safe

manner, but which will result in a generous rate of return to

the investor. These representations induce initial victims to

give money to the fraudster. Unbeknownst to these investors,

however, is that there is no legitimate business venture. Any

money that the fraudster subsequently returns to them is

typically money that the fraudster obtained from new victims.

     18.   During the course of my investigation, I have

identified 75 individuals who made a total of over $10 million

in payments since 2013 that were deposited into two Northstar

checking accounts. I have personally interviewed roughly 20 of

these clients, or those representing them or their estate. I

have also reviewed written statements and complaints from

roughly five more clients regarding their investments with SMITH

and Northstar.

     19.   Based on my interviews with clients, SMITH leads

investors to believe that Northstar is an annuity-type of

investment that is a safe alternative to the stock market.

Nevertheless, SMITH provides guaranteed interest rates, which

vary for different investors, and which are typically supposed

to be paid out monthly. According to my interviews, SMITH

provides monthly Northstar statements (though many have said

these statements are given less frequently) to investors. I have



                                       7
Case 5:20-mj-00269-DUTY Document 1 Filed 05/20/20 Page 9 of 38 Page ID #:9



obtained and reviewed some of these statements. The individual

Northstar account statements typically display a unique

Northstar account number, and interest earned, along with any

monies paid out in monthly distributions. It is my belief that

these statements are completely fictitious.

     20.   Based on my interviews, I know that SMITH used the

mail to deliver advertisements for seminars in which he sought

to recruit clients. It is my understanding that some of his

victims first learned of SMITH from these mailings. I also know

that SMITH sometimes used the mail to deliver clients’ monthly

statements. I also know of one victim who SMITH sent a check via

a commercial interstate carrier.

     21.   Each of the clients that I spoke with believed that

SMITH reinvested their money somehow. The specifics, and

understanding, of SMITH’s claimed re-investment differed based

on the client. All of the clients’ understandings appear to be

inaccurate in light of evidence collected as part of this

investigation.

     22.   As discussed herein, I have reviewed all of

Northstar’s banking records, to which I am aware, from the

following banks and date ranges: all of Northstar’s BBVA banking

records since 2013, and all of Northstar’s Provident banking

records since 2015. Based on this review, I have found no

evidence that Northstar holds individual accounts for each of

its investors. Further, I have seen no indication that SMITH

reinvests the money that he receives. He simply deposits the

money into a non-interest bearing checking account. The money



                                       8
Case 5:20-mj-00269-DUTY Document 1 Filed 05/20/20 Page 10 of 38 Page ID #:10



typically remains there until it is transferred to, or on behalf

of, other individuals who I believe are also victims.

      C.    Bank Accounts Used in the Scheme
      23.   From June 28, 2001 to September 17, 2018, Northstar

had a checking account number ending -380 at Provident Bank (the

“Provident Northstar Account”).

      24.   From February 23, 2010 to present, Northstar had a

checking account number ending -020 at BBVA (the “BBVA Northstar

Account”). Based on my review of bank records, this account

appears to be the one that SMITH is using to facilitate the bulk

of his fraud.

      25.   From June 28, 2001 to September 17, 2018, Planning

Services had a checking account number ending -330 at Provident

Bank (the “Provident Planning Services Account”).

      26.   From February 23, 2010 to present, Planning Services

had a checking account number ending -7012 at BBVA (the “BBVA

Planning Services Account”).

      27.   From May 10, 2004 to February 29, 2020, eGate, LLC had

a checking account number ending -4362 at Provident Bank (the

“eGate Account”).

      28.   During the course of this investigation, I have

interviewed four people who have worked for SMITH and/or the

business entities discussed herein. Each made clear that SMITH

maintains personal control over the bank accounts, especially

the accounts for Planning Services and Northstar.




                                        9
Case 5:20-mj-00269-DUTY Document 1 Filed 05/20/20 Page 11 of 38 Page ID #:11



      D.    Wire Fraud Allegation Contained Herein
      29.   On May 12, 2020, and again on May 14, 2020, I

interviewed victim K.B., who is 70 years old. She has known

SMITH since their mutual church association in the 1990’s. After

K.B.’s husband passed away in 2004, she consulted with SMITH on

how best to consolidate her husband’s investments and life

insurance payment, which totaled $214,000. SMITH suggested that

she invest the money into an annuity called Northstar. K.B.

believed the Northstar annuity invested in utilities. When K.B.

invested the $214,000 in Northstar in approximately 2004, SMITH

provided her with a Private Annuity Contract which she signed.

The contract guaranteed her a 6% annual interest rate with

monthly payments. K.B. gave me copies of two “Contract Data

Pages.” 5 The first is dated November 9, 2004, and reflects assets
delivered in the amount of $214,675.53, with a guaranteed

interest rate of 5%. The second is dated November January 28,

2005, and reflects assets delivered in the amount of

$126,161.69, with a guaranteed interest rate of 6%.
      30.   Since her initial investment in Northstar in 2004,

K.B. has moved several times, whereby she sold and purchased

homes in different cities and states. K.B. told me that she used


      5Based on my client interviews, my understanding is that
SMITH would give some clients documents entitled “Contract Data
Pages.” These documents typically contained the aggregate
amount of the investment as well as the interest rate, amongst
miscellaneous other information. SMITH would sometimes give
clients a formal contract in addition to the Contract Data
Pages, while some clients did not receive a formal contract.
Based on my investigations, the Contract Data Pages did not
reference Northstar whatsoever. One client has informed me that
she never even received a Contract Data Page.


                                       10
Case 5:20-mj-00269-DUTY Document 1 Filed 05/20/20 Page 12 of 38 Page ID #:12



money from her Northstar account to purchase the homes, and then

reinvested the proceeds back into Northstar when she sold a

home.

        31.   In August 2016, K.B. sold a home in Clarkdale,

Arizona, and wrote a $175,000 check to NORTHSTAR on August 18,

2016. This check was deposited into the Provident Northstar

Account. 6
        32.   Prior to this deposit, the Provident Northstar Account

had $136,724.93 in it. SMITH immediately began paying prior

investors with K.B.’s money, or making payments on their behalf.

Specifically, SMITH wrote a $95,905.48 check to the IRS on

behalf of Northstar investors J.G. and S.G., and a $26,527.32

check to the Franchise Tax Board, also on behalf of J.G. and

S.G.. SMITH also made a $3,000 wire transfer on August 31, 2016,

to G.S., whom I know to be a Northstar investor. There were also

two checks to Planning Services for $10,000 and $5,000, which

posted to the account on August 26, 2016 and August 31, 2016,

respectively. SMITH continued to write checks and make transfers

out of the Provident Northstar Account. Based on my review of

the bank records, and my training and experience, I do not

believe that these checks and transfers have any valid

investment purpose on K.B.’s behalf. Based on my review of the

bank records, the bulk of these transfers appear to be transfers

to other investors.




        6
       K.B. did not provide me with any Contract Data Page or
contract regarding this investment.


                                       11
Case 5:20-mj-00269-DUTY Document 1 Filed 05/20/20 Page 13 of 38 Page ID #:13



      33.   By October 2016, K.B. had relocated to Idaho Falls,

Idaho. She was in the process of purchasing a home and requested

that SMITH withdraw $125,000 from her Northstar account that she

intended to use towards the purchase of a new home. K.B. was

frustrated that it took SMITH well over a week to wire her the

money because she was living with her family and pets in a hotel

before the purchase could be completed.

      34.   On October 27, 2016, SMITH made a wire transfer for

$125,000 from the Provident Northstar Account to K.B.’s bank

account in Arizona. On May 15, 2020, I spoke with a Supervisor

at the home office of Provident Bank in Riverside, California,

who informed me that Provident Bank is based in the Inland

Empire of California, and has never had a branch in Arizona. 7
Further, according to Provident Bank’s website, all of its

branch offices appear to be located within the Central District

of California.

      35.   Based on my review of bank records, the Provident

Northstar Account’s highest balance during the month of October
(before the October 27, 2016 $125,000 wire transfer to K.B.) was

$98,359.83. Thus SMITH could not have complied with K.B.’s

request for a $125,000 until he obtained money from elsewhere.

      36.   Unbeknownst to K.B., the wire transfer that she

received on October 27, 2016, was not a return of her money; it

was money obtained from another victim. Specifically, T.F. made

a $370,000 wire transfer to the Northstar Provident Account on


      7Provident Bank is where the Provident Northstar Account
and Provident Planning Services Account are located.


                                       12
Case 5:20-mj-00269-DUTY Document 1 Filed 05/20/20 Page 14 of 38 Page ID #:14



October 27, 2016. Prior to this credit, on October 27, 2016, the

account had only $2,398.40 in it. As a result, it is clear to me

that T.F.’s money was used to repay K.B.

      E.    Other Victims
            1.   T.F.
      37.   T.F. is a 65-year-old widow who was introduced to

SMITH by some of SMITH’s other clients. Based on my review of

documents related to a civil lawsuit against SMITH and bank

records, I know the following:

            a.   T.F. sued SMITH alleging that SMITH said her

money was going to be invested in an annuity in First National

Bank and Trust Company. T.F. also alleged when she requested her

funds back SMITH did not return them, even though the request

was given within the 30 day cancellation window under the

contract for the money to be returned.

            b.   SMITH told T.F. that she was investing her money

in an annuity that had a guaranteed 5.1% annual interest rate,

which was protected from the volatility of the stock market, but

was yet tied to some type of index fund.

            c.   As stated above, prior to T.F.’s $370,000 wire

transfer on October 27, 2016, the Northstar Provident Account

had only $2,398.40 in it.      SMITH wired K.B. $125,000 on the same

date as T.F.’s inbound wire. The following day, SMITH withdrew

another $200,000 from the Provident Northstar Account to fund a

cashier’s check made payable to J.F. Within 48 hours of T.F.’s

investment, SMITH withdrew $325,000 of T.F.’s $370,000




                                       13
Case 5:20-mj-00269-DUTY Document 1 Filed 05/20/20 Page 15 of 38 Page ID #:15



investment to repay other investors. Based on these transfers, I

believe that J.F. is another victim of SMITH’s scheme.

            d.   On October 26, 2018, SMITH gave deposition

testimony in a civil lawsuit that involved T.F.’s investment.

When asked, “... in March of 2017, where was [T.F.’s] investment

of $370,000?” SMITH answered, “Still with Northstar.” As

discussed above, this statement was false.

      38.   SMITH ultimately paid back T.F. However, just as he

repaid K.B. with T.F.’S funds, he repaid T.F. with other

investors’ money.

      39.   On July 30, 2017, the BBVA Northstar Account had a

balance of less than $2,000. On July 31, 2017, two deposits

posted into the account: (1) a $300,000 check from T.R. (whom I

believe to be a Northstar investor); and (2) a $50,000 check

from R.P. & G.P. (whom I know to be Northstar investors based on

my interview with them on January 29, 2020). On August 4, 2017,

a $17,000 check from R.D. & P.D. posted to the BBVA Northstar

Account. I believe R.D. & P.D. are Northstar investors based on

my review of banking records.

      40.   On August 17, 2017, SMITH wired $336,382.50 out of the

BBVA Northstar Account to the Provident Planning Services

Account. On the same day, the Provident Planning Services

Account bank records show that SMITH withdrew $336,382.50 to

fund a cashier’s check to T.F.

      41.   Based on the foregoing, I believe that T.R., R.D. &

P.D., and R.P. & G.P. are also victims of SMITH’s fraud as their




                                       14
Case 5:20-mj-00269-DUTY Document 1 Filed 05/20/20 Page 16 of 38 Page ID #:16



money was funneled from the BBVA Northstar Account to the

Provident Planning Services Account, and then to T.F.

            2.   J.C.
      42.   I interviewed J.C. on May 5, 2020. J.C’s family has

had a long association with SMITH. J.C.’s father and mother, who

passed away in 2011 and 2013 respectively, invested with SMITH,

though not in Northstar, and were happy with SMITH’s services.

J.C. met SMITH at his father’s funeral. J.C. has three siblings

(and their spouses), along with at least two nephews, who have

invested in Northstar.

      43.   J.C. retired from Allstate in April 2018 after over 30

years of work. J.C. had heard about Northstar from his brother,

R.C., who had already invested in Northstar. J.C. contacted

SMITH about investing in Northstar. SMITH met with J.C. for

lunch in May 2018, and J.C. gave him two cashier’s checks

($252,178.37 and $307,506.75) that totaled $559,685.12. J.C.

told me this was the sum total of his retirement savings, and it

was all invested in Northstar.

      44.   The two cashier’s checks from J.C. posted to the BBVA

Northstar Account on May 22, 2018 and May 24, 2018 respectively.

Prior to the influx from J.C.’s money, the BBVA Northstar

Account had a balance of approximately $98,000. Over the span of

one month, SMITH spent all of J.C.’s money. SMITH used J.C.’s

money to fund a check for $325,000.00 that was payable to IRA

RESOURCES FBO H.M. Other expenditures included a check for

$95,907 to B.S., a prior Northstar investor who was demanding

payment, another $44,231.39 check to H.M., a $50,000 cashier’s



                                       15
Case 5:20-mj-00269-DUTY Document 1 Filed 05/20/20 Page 17 of 38 Page ID #:17



check to G.A., and a $25,000 wire to R.P., who was also a

Northstar investor. By June 22, 2018, the BBVA Northstar Account

balance had diminished to $27,761.77.

            3.   G.P. & R.P.
      45.   I interviewed G.P. and R.P. on January 29, 2020. G.P.

and R.P. are retirees who are 69 and 70 years old, respectively.

A family friend, who had invested in Northstar, referred G.P.

and R.P. to SMITH. G.P. and R.P. met with SMITH and decided to

invest with him. In 2013, G.P. invested $60,000 from her

retirement account (she retired as a teacher earlier that year)

in a legitimate investment in American Equity. In 2017, when

R.P. sold his business, he invested $50,000 in Northstar. In

2018, R.P. and G.P. decided to liquidate their $50,000 Northstar

investment. On May 29, 2018, SMITH wired $25,000 to G.P. and

R.P. from the BBVA Northstar Account. 8

      46.   On June 29, 2018, G.P. and R.P. decided to re-invest

in Northstar and wired $400,000 into the BBVA Northstar Account.

Prior to this wire, the BBVA Northstar Account had a balance of

approximately $23,000. The same day, a BBVA cashier’s check was

made out to A.P. for $280,682.13. Based on my investigation, I

assume that A.P. is a prior Northstar investor.

      47.   BBVA Northstar Account bank records show that by

August 3, 2018, after paying disbursement checks to multiple

other Northstar investors, the BBVA Northstar Account had a

      8On May 15, 2020, I interviewed G.P. regarding the $25,000
wire. She told me that she was not sure about when the other
$25,000 was given back to her and R.P. I subsequently reviewed
bank records and located a $50,000 check from BBVA Northstar
Account to R.P., which posted on April 22, 2019.


                                       16
Case 5:20-mj-00269-DUTY Document 1 Filed 05/20/20 Page 18 of 38 Page ID #:18



remaining balance of $460.93. In less than five weeks, G.P. and

R.P.’s $400,000 investment, which they believed had been

invested in safe securities, was gone.

            4.   C.M.
      48.   I interviewed C.M, 64 years old, on March 18, 2020.

C.M. received a Planning Services advertisement in the mail in

2017. She and her late husband, S.M., attended a seminar put on

by SMITH in San Bernardino. During the seminar, SMITH discussed

the necessity of creating a trust to safeguard assets. C.M. and

her husband later had a private meeting with SMITH and decided

to utilize him to create a living trust. They made some

additional investments with him as well, but not in Northstar.

      49.   C.M.’s husband, S.M., a retired U.S. Postal worker,

passed away in September 2018. SMITH thereafter came to C.M.’s

home to discuss S.M.’s life insurance payment. C.M. had trouble

receiving the payment, which was to be for $187,000.

      50.   C.M. wanted to invest the insurance proceeds in

something safe. SMITH suggested she invest in Northstar, a safe

investment which guaranteed a 5% return. When C.M. questioned

SMITH about Northstar, he told her it was like investing in

Fidelity. C.M. was confused because she knew Fidelity did not

pay rates like that. SMITH told C.M. he worked for Northstar,

but never disclosed that it was his company.

      51.   Notwithstanding her confusion, C.M. decided to make an

initial investment of $20,000 with Northstar. SMITH personally

came to her house to pick up the check, which was deposited into

the BBVA Northstar Account on November 29, 2018. Prior to this



                                       17
Case 5:20-mj-00269-DUTY Document 1 Filed 05/20/20 Page 19 of 38 Page ID #:19



deposit, the account had a balance of $585.25. Bank records show

that C.M.’s $20,000 investment funded checks to prior investors

and an attorney who creates trusts for SMITH’s clients.

      52.   After the $20,000 investment, C.M. had $130,000 that

she wanted to use to pay off debt. SMITH told her that if she

instead invested in Northstar she would earn enough from the

monthly interest to pay off the debts in one year. C.M.

subsequently made out a personal check for $130,000 to

Northstar, which SMITH again personally picked up at her house.

When SMITH deposited C.M.’s check on December 12, 2018, into the

BBVA Northstar Account, it had a preexisting balance of

$9,229.96. Based on my review of bank records, SMITH used some

of C.M.’s $130,000 investment to pay individuals who I believe

are prior investors. In addition, C.M.’s money was used to fund

a cashier’s check to J.P. for $74,143.40 on December 13, 2018. I

interviewed J.P. on April 2, 2020. J.P. stated the $74,143.40

was the repayment of a loan (plus interest) that he had made to

SMITH several months before. Based on my review of bank records,

SMITH spent all of C.M.’s $130,000 investment in nine days.

      53.   After investing with SMITH, C.M. asked about the lack

of paperwork and he told her not to worry, and if she needed

anything to call him. When C.M. pressed SMITH where exactly

Northstar invested her money, SMITH said he would get back to

her and provide her those details. He never did.

            5.   C.L.
      54.   I interviewed C.L., who is 86 years old, on March 26,

2020, and March 30, 2020. C.L. told me that she has known SMITH



                                       18
Case 5:20-mj-00269-DUTY Document 1 Filed 05/20/20 Page 20 of 38 Page ID #:20



for many years and has utilized his services to invest

approximately $500,000 in financial instruments over the years

(none of which were in NORTHSTAR). In November 2019, C.L. sold a

rental property and invested $169,126.47 in Northstar at SMITH’s

suggestion. C.L. told me that she felt like there was a degree

of safety because she was writing the check to Northstar, and

not directly to SMITH. When SMITH deposited C.L.’s check into

the BBVA Northstar Account on November 26, 2019, the preexisting

balance was $38.73. The following day, SMITH took $134,863.00

from the BBVA Northstar Account to pay S.W. Based on my review

of banking records and the investigation of this case, I believe

that S.W. is another victim of SMITH’s scheme. Regardless, I am

aware of no valid annuity-type investment purpose that would

have permitted SMITH to transfer C.L.’s investment to another

individual.

            6.   Additional Lawsuits
      55.   It is my understanding from talking to victims or

their representations that SMITH has been sued on at least one

other occasion by investors related to this fraud.

Specifically, D.W., nephew of Northstar investors J.G. and the

late wife S.G., and now holds power of attorney for his 85 year

old uncle. D.W. filed a lawsuit on J.G.’s behalf against SMITH

in February 2020 for the return of the investment funds. SMITH

settled this suit in February 2020 and agreed to return $1.1

million through a structured payment plan. SMITH made a $80K

payment in February 2020, and is scheduled to make payments of




                                       19
Case 5:20-mj-00269-DUTY Document 1 Filed 05/20/20 Page 21 of 38 Page ID #:21



$200K every 60 days thereafter. My understanding is that the

most recent payment is overdue.

        F.    Other Information
        56.   Planning Services is located at 3637 Arlington Ave #A,

Riverside, CA 92506 (the SUBJECT PREMISES). I have personally

seen the SUBJECT VEHICLE at the SUBJECT PREMISES within the last

week. Further, I have spoken with one of SMITH’s current

employees during this investigation. On May 20, 2020, I spoke

with this employee who confirmed that they currently work at the

SUBJECT PREMISES for SMITH. They also told me that SMITH still

operates Planning Services and Northstar out of the SUBJECT

PREMISES.

        57.   During the course of this investigation, I have also

reviewed some of eGate, LLC’s bank records. Based on this

review, I have learned that on January 31, 2018, a BBVA

cashier’s check in the amount of $15,000, funded from the BBVA

Northstar Account, was deposited into the eGate Account. Based

on my investigation, I believe that all money in the BBVA

Northstar account was fraudulently obtained funds.

        58.   A current employee of SMITH told me on May 15, 2020,

that SMITH speaks with Northstar clients on his cell phone

almost daily. The same employee told me that sometimes the main

office phone line is forwarded directly to SMITH’s cell phone.

The employee told me SMITH’s cell phone number is (951) 990-

8034.

        59.   Based on my investigation, I know that SMITH’s vehicle

is a red 2003 Mercedes C320, California License Plate 6GKZ762



                                       20
Case 5:20-mj-00269-DUTY Document 1 Filed 05/20/20 Page 22 of 38 Page ID #:22



with VIN of WDBRF64J33F412859 (the SUBJECT VEHICLE). During the

course of the investigation, I performed a records check and

learned that the registered owner of the vehicle is “SMITH, PAUL

H, 13234 Twinflower Ct, Moreno Valley, CA 92553.” In February

2020, FBI agents conducted surveillance and took the photograph

contained in Attachment A-2 when they saw SMITH using the

vehicle. Finally, I spoke with one of SMITH’s current employees

on May 20, 2020, who told me that SMITH currently uses the

SUBJECT VEHICLE and that he typically uses the SUBJECT VEHICLE

when traveling to and from the SUBJECT PRESMISES and when he

travels to meet with clients.

      60.   Based on my training and experience, I know that white

collar criminal often bring books, records, computers, phones,

or other information pertaining to their fraudulent schemes in

their vehicles.    These items are often carried when traveling

between their homes, offices, banks, or meeting with clients.

As discussed herein, SMITH would sometimes meet with clients in

their homes or outside of his office. Thus I believe it is

likely that he may have information related to his fraud within

his vehicle.

            V. TRAINING AND EXPERIENCE ON DIGITAL DEVICES 9
      61.   Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I


      9As used herein, the term “digital device” includes any
electronic system or device capable of storing or processing
data in digital form, including central processing units;
desktop, laptop, notebook, and tablet computers; personal
digital assistants; wireless communication devices, such as



                                       21
Case 5:20-mj-00269-DUTY Document 1 Filed 05/20/20 Page 23 of 38 Page ID #:23



know that the following electronic evidence, inter alia, is

often retrievable from digital devices:

           a.    Forensic methods may uncover electronic files or

remnants of such files months or even years after the files have

been downloaded, deleted, or viewed via the Internet.           Normally,

when a person deletes a file on a computer, the data contained

in the file does not disappear; rather, the data remain on the

hard drive until overwritten by new data, which may only occur

after a long period of time.       Similarly, files viewed on the

Internet are often automatically downloaded into a temporary

directory or cache that are only overwritten as they are

replaced with more recently downloaded or viewed content and may

also be recoverable months or years later.

           b.    Digital devices often contain electronic evidence

related to a crime, the device’s user, or the existence of

evidence in other locations, such as, how the device has been

used, what it has been used for, who has used it, and who has

been responsible for creating or maintaining records, documents,

programs, applications, and materials on the device.          That

evidence is often stored in logs and other artifacts that are

not kept in places where the user stores files, and in places

where the user may be unaware of them.        For example, recoverable

data can include evidence of deleted or edited files; recently

used tasks and processes; online nicknames and passwords in the

paging devices, mobile telephones, and smart phones; digital
cameras; gaming consoles; peripheral input/output devices, such
as keyboards, printers, scanners, monitors, and drives; related
communications devices, such as modems, routers, cables, and
connections; storage media; and security devices.


                                       22
Case 5:20-mj-00269-DUTY Document 1 Filed 05/20/20 Page 24 of 38 Page ID #:24



form of configuration data stored by browser, e-mail, and chat

programs; attachment of other devices; times the device was in

use; and file creation dates and sequence.

            c.    The absence of data on a digital device may be

evidence of how the device was used, what it was used for, and

who used it.     For example, showing the absence of certain

software on a device may be necessary to rebut a claim that the

device was being controlled remotely by such software.

            d.    Digital device users can also attempt to conceal

data by using encryption, steganography, or by using misleading

filenames and extensions.      Digital devices may also contain

“booby traps” that destroy or alter data if certain procedures

are not scrupulously followed.       Law enforcement continuously

develops and acquires new methods of decryption, even for

devices or data that cannot currently be decrypted.

      62.   Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that it is not always possible to search devices for data

during a search of the premises for a number of reasons,

including the following:

            a.    Digital data are particularly vulnerable to

inadvertent or intentional modification or destruction.           Thus,

often a controlled environment with specially trained personnel

may be necessary to maintain the integrity of and to conduct a

complete and accurate analysis of data on digital devices, which

may take substantial time, particularly as to the categories of

electronic evidence referenced above.        Also, there are now so



                                       23
Case 5:20-mj-00269-DUTY Document 1 Filed 05/20/20 Page 25 of 38 Page ID #:25



many types of digital devices and programs that it is difficult

to bring to a search site all of the specialized manuals,

equipment, and personnel that may be required.

            b.   Digital devices capable of storing multiple

gigabytes are now commonplace.       As an example of the amount of

data this equates to, one gigabyte can store close to 19,000

average file size (300kb) Word documents, or 614 photos with an

average size of 1.5MB.

      63.   The search warrant requests authorization to use the

biometric unlock features of a device, based on the following,

which I know from my training, experience, and review of

publicly available materials:

            a.   Users may enable a biometric unlock function on

some digital devices.     To use this function, a user generally

displays a physical feature, such as a fingerprint, face, or

eye, and the device will automatically unlock if that physical

feature matches one the user has stored on the device.           To

unlock a device enabled with a fingerprint unlock function, a

user places one or more of the user’s fingers on a device’s

fingerprint scanner for approximately one second.          To unlock a

device enabled with a facial, retina, or iris recognition

function, the user holds the device in front of the user’s face

with the user’s eyes open for approximately one second.

            b.   In some circumstances, a biometric unlock

function will not unlock a device even if enabled, such as when

a device has been restarted or inactive, has not been unlocked

for a certain period of time (often 48 hours or less), or after



                                       24
Case 5:20-mj-00269-DUTY Document 1 Filed 05/20/20 Page 26 of 38 Page ID #:26



a certain number of unsuccessful unlock attempts.          Thus, the

opportunity to use a biometric unlock function even on an

enabled device may exist for only a short time.          I do not know

the passcodes of the devices likely to be found in the search.

      64.   Thus, the warrant I am applying for would permit law

enforcement personnel to, with respect to any device that

appears to have a biometric sensor and falls within the scope of

the warrant: (1) depress PAUL HORTON SMITH SR.’s thumb and/or

fingers on the device(s); and (2) hold the device(s) in front of

PAUL HORTON SMITH SR.’s face with his or her eyes open to

activate the facial-, iris-, and/or retina-recognition feature.

      65.   Other than what has been described herein, to my

knowledge, the United States has not attempted to obtain this

data by other means.

///

///




                                       25
Case 5:20-mj-00269-DUTY Document 1 Filed 05/20/20 Page 27 of 38 Page ID #:27



                             VI.   CONCLUSION
      66.   For all the reasons described above, there is probable

cause to believe that evidence, fruits, and instrumentalities of

violations of Title 18, United States Code, Sections 1341 (Mail

Fraud), 1343 (Wire Fraud); and 1956 (Money Laundering); as

described above and in Attachments B, will be found in a search

of the SUBJECT PREMISES, in the SUBJECT VEHICLE, and on the

person of PAUL HORTON SMITH SR., as further described above and

in Attachments A-1, A-2, and A-3 of this affidavit, and that

Paul Horton Smith Sr. committed a violation of 18 U.S.C. § 1343

(Wire Fraud) on or about October 27, 2016 as to victim K.B.


                                                  /s/

                                         Paul Rex Warner, Special Agent
                                         Federal Bureau of
                                         Investigation


Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
telephone on this 20th
                  ___ day of May,
2020.


UNITED STATES MAGISTRATE JUDGE




                                       26
Case 5:20-mj-00269-DUTY Document 1 Filed 05/20/20 Page 28 of 38 Page ID #:28



                             ATTACHMENT A-1
PREMISES TO BE SEARCHED

      The premises to be searched is located at PLANNING SERVICES

INC, 3637 Arlington Ave #A, Riverside, California (the “SUBJECT

PREMISES”).

      The SUBJECT PREMISES is located in a two-story, multi-unit

office building with cream color stucco exterior and orange tile

roofing, built in the Spanish colonial style. The SUBJECT

PREMISES is located in unit A on the south side of the first

floor. The SUBJECT PREMISES has direct access to the parking lot

on the east side of the building through the main entry. The

main entry to the SUBJECT PREMISES, which is the only known

entry/exit point into or out of the office, is a glass door with

a PLANNING SERVICES INC sign and logo on the top half of the

door. A photograph of the SUBJECT PREMISES is attached below.




                                        i
Case 5:20-mj-00269-DUTY Document 1 Filed 05/20/20 Page 29 of 38 Page ID #:29



                             ATTACHMENT A-2
VEHICLE TO BE SEARCHED

      The vehicle to be searched is a red 2003 Mercedes C320,

California License Plate 6GKZ762 with VIN of WDBRF64J33F412859.

The registered owner of the vehicle is SMITH, PAUL H, 13234

Twinflower Ct, Moreno Valley, CA 92553.




                                       ii
Case 5:20-mj-00269-DUTY Document 1 Filed 05/20/20 Page 30 of 38 Page ID #:30



                             ATTACHMENT A-3
DESCRIPTION OF THE PERSON TO BE SEARCHED

      PAUL HORTON SMITH SR (“SMITH”) is described as a white

male, 56 years old with reddish grey hair, blue eyes and weighs

approximately 200 pounds, and is 6’2”. A photo of SMITH is

attached below.




                                       iii
Case 5:20-mj-00269-DUTY Document 1 Filed 05/20/20 Page 31 of 38 Page ID #:31



                                 ATTACHMENT B
                         I. ITEMS TO BE SEIZED
       1.   The items to be seized are evidence, contraband,

 fruits, or instrumentalities of violations of Title 18, United

 States Code, Sections 1341 (Mail Fraud), 1343 (Wire Fraud); and

 1956 (Money Laundering) (collectively the “SUBJECT OFFENSES”),

 namely:

            a.   Records, materials, or documents containing or

constituting bank statements, credit card statements, checks,

deposit slips, check registers, applications, financial records,

debit cards, credit cards, ATM receipts, and cryptocurrency

records concerning the entities NORTHSTAR COMMUNICATIONS LLC,

PLANNING SERVICES INC, EGATE LLC and PAUL HORTON SMITH SR. dated

after January 1, 2010.

            b.   Documents concerning money transfers, Money

Grams, Zelle transfers and/or transfer of funds using electronic

means concerning, or for, the entities NORTHSTAR COMMUNICATIONS

LLC, PLANNING SERVICES INC, EGATE LLC and PAUL HORTON SMITH SR.

dated after January 1, 2010.

            c.   Documents reflecting the use of proceeds from the

SUBJECT OFFENSES, including bank records, accounting records,

real estate records, tax records, and items indicating travel,

which includes passports, airline receipts, and border crossing

documents, dated after January 1, 2010.

            d.   Records containing client files, telephone

directories, phone logs, appointment books, calendars, diaries,

notes, address books, and memoranda concerning NORTHSTAR



                                       iv
Case 5:20-mj-00269-DUTY Document 1 Filed 05/20/20 Page 32 of 38 Page ID #:32



COMMUNICATIONS LLC, PLANNING SERVICES INC, EGATE LLC and PAUL

HORTON SMITH dated after January 1, 2010.

           e.    Documents reflecting tenancy and/or dominion and

control of the SUBJECT PREMISES and the SUBJECT VEHICLE, limited

to 15 items per location searched.

           f.    Any digital device’ which is itself or which

contains evidence, contraband, fruits, or instrumentalities of

the Subject Offenses, and forensic copies thereof.

           g.    With respect to any digital device containing

evidence falling within the scope of the foregoing categories of

items to be seized:

                 i.    evidence of who used, owned, or controlled

the device at the time the things described in this warrant were

created, edited, or deleted, such as logs, registry entries,

configuration files, saved usernames and passwords, documents,

browsing history, user profiles, e-mail, e-mail contacts, chat

and instant messaging logs, photographs, and correspondence;

                 ii.   evidence of the presence or absence of

software that would allow others to control the device, such as

viruses, Trojan horses, and other forms of malicious software,

as well as evidence of the presence or absence of security

software designed to detect malicious software;

                 iii. evidence of the attachment of other devices;

                 iv.   evidence of counter-forensic programs (and

associated data) that are designed to eliminate data from the

device;

                 v.    evidence of the times the device was used;



                                        v
Case 5:20-mj-00269-DUTY Document 1 Filed 05/20/20 Page 33 of 38 Page ID #:33



                 vi.     passwords, encryption keys, biometric keys,

and other access devices that may be necessary to access the

device;

                 vii. applications, utility programs, compilers,

interpreters, or other software, as well as documentation and

manuals, that may be necessary to access the device or to

conduct a forensic examination of it;

                 viii.        records of or information about

Internet Protocol addresses used by the device;

                 ix.     records of or information about the device’s

Internet activity, including firewall logs, caches, browser

history and cookies, “bookmarked” or “favorite” web pages,

search terms that the user entered into any Internet search

engine, and records of user-typed web addresses.

      2.   As used herein, the terms “records,” “documents,”

“programs,” “applications,” and “materials” include records,

documents, programs, applications, and materials created,

modified, or stored in any form, including in digital form on

any digital device and any forensic copies thereof.

      3.   As used herein, the term “digital device” includes any

electronic system or device capable of storing or processing

data in digital form, including central processing units;

desktop, laptop, notebook, and tablet computers; personal

digital assistants; wireless communication devices, such as

telephone paging devices, beepers, mobile telephones, and smart

phones; digital cameras; gaming consoles (including Sony

PlayStations and Microsoft Xboxes); peripheral input/output



                                       vi
Case 5:20-mj-00269-DUTY Document 1 Filed 05/20/20 Page 34 of 38 Page ID #:34



devices, such as keyboards, printers, scanners, plotters,

monitors, and drives intended for removable media; related

communications devices, such as modems, routers, cables, and

connections; storage media, such as hard disk drives, floppy

disks, memory cards, optical disks, and magnetic tapes used to

store digital data (excluding analog tapes such as VHS); and

security devices.

                II. SEARCH PROCEDURE FOR DIGITAL DEVICES
      4.   In searching digital devices or forensic copies

thereof, law enforcement personnel executing this search warrant

will employ the following procedure:

           a.     Law enforcement personnel or other individuals

assisting law enforcement personnel (the “search team”) will, in

their discretion, either search the digital device(s) on-site or

seize and transport the device(s) and/or forensic image(s)

thereof to an appropriate law enforcement laboratory or similar

facility to be searched at that location.         The search team shall

complete the search as soon as is practicable but not to exceed

120 days from the date of execution of the warrant.          The

government will not search the digital device(s) and/or forensic

image(s) thereof beyond this 120-day period without obtaining an

extension of time order from the Court.

           b.     The search team will conduct the search only by

using search protocols specifically chosen to identify only the

specific items to be seized under this warrant.

                  i.   The search team may subject all of the data

contained in each digital device capable of containing any of



                                       vii
Case 5:20-mj-00269-DUTY Document 1 Filed 05/20/20 Page 35 of 38 Page ID #:35



the items to be seized to the search protocols to determine

whether the device and any data thereon falls within the list of

items to be seized.     The search team may also search for and

attempt to recover deleted, “hidden,” or encrypted data to

determine, pursuant to the search protocols, whether the data

falls within the list of items to be seized.

                 ii.   The search team may use tools to exclude

normal operating system files and standard third-party software

that do not need to be searched.

                 iii. The search team may use forensic examination

and searching tools, such as “EnCase” and “FTK” (Forensic Tool

Kit), which tools may use hashing and other sophisticated

techniques.

           c.    If the search team, while searching a digital

device, encounters immediately apparent contraband or other

evidence of a crime outside the scope of the items to be seized,

the team shall immediately discontinue its search of that device

pending further order of the Court and shall make and retain

notes detailing how the contraband or other evidence of a crime

was encountered, including how it was immediately apparent

contraband or evidence of a crime.

           d.    If the search determines that a digital device

does not contain any data falling within the list of items to be

seized, the government will, as soon as is practicable, return

the device and delete or destroy all forensic copies thereof.

           e.    If the search determines that a digital device

does contain data falling within the list of items to be seized,



                                      viii
Case 5:20-mj-00269-DUTY Document 1 Filed 05/20/20 Page 36 of 38 Page ID #:36



the government may make and retain copies of such data, and may

access such data at any time.

           f.    If the search determines that a digital device is

(1) itself an item to be seized and/or (2) contains data falling

within the list of other items to be seized, the government may

retain the digital device and any forensic copies of the digital

device, but may not access data falling outside the scope of the

other items to be seized (after the time for searching the

device has expired) absent further court order.

           g.    The government may also retain a digital device

if the government, prior to the end of the search period,

obtains an order from the Court authorizing retention of the

device (or while an application for such an order is pending),

including in circumstances where the government has not been

able to fully search a device because the device or files

contained therein is/are encrypted.

           h.    After the completion of the search of the digital

devices, the government shall not access digital data falling

outside the scope of the items to be seized absent further order

of the Court.

      5.   The review of the electronic data obtained pursuant to

this warrant may be conducted by any government personnel

assisting in the investigation, who may include, in addition to

law enforcement officers and agents, attorneys for the

government, attorney support staff, and technical experts.

Pursuant to this warrant, the investigating agency may deliver a

complete copy of the seized or copied electronic data to the



                                       ix
Case 5:20-mj-00269-DUTY Document 1 Filed 05/20/20 Page 37 of 38 Page ID #:37



custody and control of attorneys for the government and their

support staff for their independent review.

        6.   In order to search for data capable of being read or

interpreted by a digital device, law enforcement personnel are

authorized to seize the following items:

             a.   Any digital device capable of being used to

commit, further, or store evidence of the offense(s) listed

above;

             b.   Any equipment used to facilitate the

transmission, creation, display, encoding, or storage of digital

data;

             c.   Any magnetic, electronic, or optical storage

device capable of storing digital data;

             d.   Any documentation, operating logs, or reference

manuals regarding the operation of the digital device or

software used in the digital device;

             e.   Any applications, utility programs, compilers,

interpreters, or other software used to facilitate direct or

indirect communication with the digital device;

             f.   Any physical keys, encryption devices, dongles,

or similar physical items that are necessary to gain access to

the digital device or data stored on the digital device; and

             g.   Any passwords, password files, biometric keys,

test keys, encryption codes, or other information necessary to

access the digital device or data stored on the digital device.

        7.   During the execution of this search warrant, law

enforcement is permitted to: (1) depress PAUL HORTON SMITH SR.’s



                                        x
Case 5:20-mj-00269-DUTY Document 1 Filed 05/20/20 Page 38 of 38 Page ID #:38



thumb and/or fingers onto the fingerprint sensor of the device

(only when the device has such a sensor), and direct which

specific finger(s) and/or thumb(s) shall be depressed; and

(2) hold the device in front of PAUL HORTON SMITH SR.’s face

with his or her eyes open to activate the facial-, iris-, or

retina-recognition feature, in order to gain access to the

contents of any such device.       In depressing a person’s thumb or

finger onto a device and in holding a device in front of a

person’s face, law enforcement may not use excessive force, as

defined in Graham v. Connor, 490 U.S. 386 (1989); specifically,
law enforcement may use no more than objectively reasonable

force in light of the facts and circumstances confronting them.

      8.   The special procedures relating to digital devices

found in this warrant govern only the search of digital devices

pursuant to the authority conferred by this warrant and do not

apply to any search of digital devices pursuant to any other

court order.




                                       xi
